Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are pending and are being examined in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identifying, by a query optimizer...,” “identifying, by a runtime engine...,” “collecting, by the query optimizer...,” “submitting, by the query optimizer...,” “updating, by a machine learning engine...” in claim 1; “generating, by the machine learning engine...,” “identifying, by a data discovery process...” in claim 2; “executing, by the runtime engine...,” “executing, by the query optimizer...” in claim 3; and “training, by a machine learning engine...” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites “submitting....to a machine learning engine...” and “updating, by a machine learning engine...” It is unclear whether the second limitations refers to the same machine learning engine as the first limitation. Appropriate correction is required. 
Claim 1 also recites “identifying, by a query optimizer, opportunities for improvement in a cardinality estimate...,” “collecting, by the query optimizer...to identify errors in estimates of the query optimizer,” and “outputting a new, updated, or re-trained model...to identify the errors in estimates of the query.” It is unclear whether these bolded portions refer to the same estimate(s). Appropriate correction is required. 
Claim 1 further recites “identifying...a workload process comprising a query feedback..., ” “identifying...based on a structure of the query feedback and a runtime feedback...,” “submitting...the query feedback and the runtime feedback...,” “updating...”the submitted query feedback and runtime feedback,” “outputting...the submitted query feedback and the runtime feedback.” It is unclear whether these bolded portions refer to the same feedback(s). Appropriate correction is required.
There are additional antecedent basis errors in claim 1 and throughout rest of the claims, which are not mentioned due to sheer amount. It is noted that a term should be preceded by the article “a” or “an” when recited for the first time, then “the” or “said” each subsequent time. Also, the same exact term should be used to refer to the same entity so that the claim limitation is not indefinite. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopes et al. (US Pub. 20200379963).
Referring to claim 1, Lopes discloses a computer-implemented method for query optimization, the method comprising: 
identifying, by a query optimizer, opportunities for improvement in a cardinality estimate using a workload feedback process comprising a query feedback performed during query compilation [pars. 24-26; a feedback optimizer is used to improve cardinality estimation for given workloads; feedback includes query metrics and runtime statistics]; 
identifying, by a runtime engine, correlations and relationships based on a structure of the query feedback and a runtime feedback performed [pars. 24-26 and 64; the feedback involves query profiling to identify same or similar queries based on profile data including query parameters and query plan characteristics, which are based on query plans/models and may include estimated and actual cardinality values for each node in the query plan/model, data correlation, memory grants, join types, indexing, containment types, interleaved optimization for table-valued functions, and/or deferred compilation of runtime objects]; 

submitting, by the query optimizer, the query feedback and the runtime feedback to a machine learning engine to update a set of models [pars. 29, 34, 46, 64, 65, and 67; the feedback is used to provide a change recommendation for at least one of the query parameters in the query plans/models (i.e., implement machine learning models)];
updating, by a machine learning engine, a set of models based on the submitted query feedback and runtime feedback [pars. 24-26, 64, 65, and 67; the feedback is used to provide the change recommendation]; and 
outputting a new, updated, or re-trained model based on collected data from the execution of the query to identify the errors in estimates of the query optimizer, the submitted query feedback and the runtime feedback, or a trained generated model [pars. 24-26, 45, 46, 64, 65, and 67; note applying of the change recommendation to adjust the query plans/models with incorrect cardinality estimates].
Referring to claim 2, Lopes discloses generating, by the machine learning engine, the set of models using the set of column relationships or correlations of interest identified using the predetermined first criteria; performing, by a discovery component, data discovery on received data and meta-data using predetermined second criteria, wherein the data discovery comprises performing an analysis of the data and meta-data to identify relationships and correlations between columns in tables; and identifying, by a data discovery process, a set of columns with relationships or correlations of interest within and across a plurality of tables in a database [pars. 24-26 and 64; query profiling is used to identify same or similar queries based on profile data including query parameters and query plan characteristics, which are based on query plans/models and may include estimated and actual cardinality values for each node in the query plan/model, data correlation, memory grants, join types, 
Referring to claim 3, Lopes discloses executing, by the runtime engine, the runtime feedback, wherein the runtime engine collects data from the execution of the query to identify errors in the query optimizer's estimates and miss-predicted points are used to adjust one or more model parameters instead of retraining an entire model; and executing, by the query optimizer, query feedback during the query compilation [pars. 24-26, 45, 46, 64; the feedback includes query metrics and runtime statistics, and the profile data includes estimated and actual cardinality values to adjust query plans/models with incorrect cardinality estimates].
Referring to claim 4, Lopes discloses training, by a machine learning engine, the set of models, wherein the machine learning engine can initiate a full initial training of a new model, initiate a re-training of an existing model, or perform an incremental update of a model dependent on an evaluation [pars. 24-26, 45, 46, 64, 65, and 67; note applying of the change recommendation to adjust the query plans/models with incorrect cardinality estimates].
Referring to claim 6, Lopes discloses wherein training comprises: identifying candidate columns without executing queries against an entire set of predetermined data through a predetermined database interface [pars. 62-68; the change recommendation is generated on a per-query basis, and is therefore only applicable to columns associated with a received query].
Referring to claim 13, see at least the rejection for claim 1. Lopes further discloses a computer program product for query optimization, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising program instructions for performing the claimed steps [fig. 2, feedback optimizer 208, memory/storage 206].
Referring to claim 14, see the rejection for claim 3.
Referring to claim 17, see at least the rejection for claim 3. Lopes further discloses a computer system for query optimization, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising program instructions for performing the claimed steps [fig. 2, processor 204, memory/storage 206, feedback optimizer 208]. 
Referring to claim 18, see the rejection for claim 2.
Referring to claim 19, see the rejection for claim 3.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jindal et al. (US Pub. 20190303475) discloses training cardinality models for workload data.
Shaffer et al. (US Pub. 20210263932) discloses optimizing learned models to prevent performance regressions.
Lohman et al. (US Pub. 20020198867) discloses validating execution models based on empirical measurements.


	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157